
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


The parties to this Amended and Restated Employment Agreement are AXCELIS
TECHNOLOGIES, INC., a Delaware corporation (the "Company"), and MARY G. PUMA, an
individual residing in the Commonwealth of Massachusetts (the "Executive"). The
Company and the Executive are party to an Employment Agreement dated June 30,
2000 ("Original Agreement"). The parties desire to amend and restate the
Original Agreement. This Amended and Restated Employment Agreement provides for
the continued employment of the Executive upon the terms and conditions of set
forth herein. The execution and delivery of this Agreement have been duly
authorized by the Board of Directors of the Company (the "Board"). This
Agreement shall become effective on November 6, 2007 (the "Effective Date").

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound, hereby mutually covenant and agree as follows:

        1.    Employment and Term.    

        1.1.    Employment.    The Company hereby continues to employ the
Executive as the President and Chief Executive Officer of the Company and the
Executive hereby accepts such continued employment with the Company, for the
Term set forth in Paragraph 1.2.

        1.2.    Term.    The term of the Executive's employment under this
Agreement (the "Term") shall commence on the Effective Date and end on the first
anniversary of the Effective Date, subject to the extension of such Term as set
forth in the immediately following sentence or its earlier termination as
provided in Paragraph 7. Unless either the Company or the Executive provides
written notice to the other, not sooner than 180 days nor later than 120 days
prior to the scheduled expiration of the Term as then in effect, the Term shall
be extended for an additional period of one year, and the preceding clause of
this sentence shall again apply with respect to subsequent extensions of the
Term.

        2.    Duties.    During the period of employment as provided in
Paragraph 1.2 hereof, the Executive shall serve as President and Chief Executive
Officer of the Company. The Executive shall report to the Board of Directors and
perform duties consistent with her positions. The Executive shall devote her
best skill and efforts (reasonable sick leave and vacations excepted) to the
performance of her duties under this Agreement. In addition, the Executive may
devote reasonable periods required for (i) subject to the review and approval of
the Board of Directors, serving as a director or member of a committee of any
organization involving no conflict of interest with the interests of the Company
or its subsidiaries; (ii) fulfilling speaking engagements (iii) engaging in
charitable and community activities; (iv) participating in industry and trade
organization activities; and (v) managing her personal investments; provided,
that such activities do not materially interfere with the regular performance of
her duties and responsibilities under this Agreement.

        3.    Base Salary.    For services performed by the Executive for the
Company pursuant to this Agreement during the period of employment as provided
in Paragraph 1.2, the Company shall pay the Executive a base salary at the rate
of at least $500,000 per year, payable in accordance with the Company's regular
payroll practices (but no less frequently than monthly). Any compensation which
may be paid to the Executive under any additional compensation or incentive plan
of the Company or which may be otherwise authorized from time to time by the
Board (or an appropriate committee thereof) shall be in addition to the base
salary to which the Executive shall be entitled under this Agreement.

        4.    Salary Increases.    During the Term, the base salary of the
Executive shall be reviewed no less frequently than annually by the Board to
determine whether or not the same should be increased in light of the duties and
responsibilities of the Executive and her performance thereof, and, if it is
determined that an increase is merited, such increase shall be put into effect
at the time determined by

--------------------------------------------------------------------------------




the Board and the base salary of the Executive as so increased shall thereafter
constitute the base salary of the Executive for purposes of Paragraph 3.

        5.    Other Benefits.    In addition to the base salary to be paid to
the Executive pursuant to Paragraph 3 hereof, the Executive shall also be
entitled to the following:

        5.1.    Participation in Plans.    The Executive shall be entitled to a
bonus opportunity for each fiscal year based on the attainment of performance
goals and objectives established by the Board; such amount shall be 100% of base
salary at the rate in effect for such year if target level performance is
achieved and such greater or lesser amount if actual performance exceeds or
falls short of target performance goals and objectives as provided under the
Company's bonus arrangements for senior executives. Any such bonus shall be
vested as and when approved by the Board of Directors and vested bonuses shall
be payable by the Company not later than the end of the fiscal year in which
such bonus vests. The Executive shall also be eligible to participate in the
various benefit plans maintained in force by the Company from time to time,
including any qualified and nonqualified pension, supplemental pension,
disability, medical, group life insurance, supplemental life insurance coverage,
business travel insurance, sick leave, and other similar retirement and welfare
benefit plans, programs and arrangements.

        5.2.    Equity Grants.    The Board (or a committee appointed by the
Board for such purposes) may hereafter make additional grants under the
Company's 2000 Stock Plan, or any successor plan, as it determines appropriate
in its discretion.

        5.3.    Fringe Benefits.    In addition to the foregoing, the Executive
shall be entitled to an office, fringe benefits and other similar benefits no
less favorable than those available to other senior executives of the Company.

        5.4.    Expense Reimbursement.    The Company shall reimburse the
Executive, upon a proper accounting, for reasonable business expenses and
disbursements incurred by her in the course of the performance of her duties
under this Agreement.

        5.5.    Vacation.    The Executive shall be entitled to vacation and
paid time off during the initial and each successive year during the Term of
this Agreement in accordance with the Company's policies applicable to senior
executives, or such greater period as the Board shall approve, without reduction
in salary or other benefits.

        6.    Covenants of the Employee.    In order to induce the Company to
enter into this Agreement, the Executive hereby agrees as follows:

        6.1.    Confidentiality.    Except as may be required by law and for
acts in the ordinary course of the Executive's performance of her duties for the
Company and believed by the Executive in good faith to be in the best interests
of the Company, the Executive shall keep confidential and shall not divulge to
any other person or entity, during the Term or thereafter, any of the business
secrets or other confidential information regarding the Company, or any of its
subsidiaries or affiliates, which has not otherwise become public knowledge.

        6.2.    Records.    All papers, books and records of every kind and
description relating to the business and affairs of the Company, or any of its
subsidiaries or affiliates, whether or not prepared by the Executive shall be
the sole and exclusive property of the Company, and the Executive shall
surrender them to the Company at any time upon request by the Company.

        6.3.    Non-Competition.    The Executive acknowledges that she is bound
by the non-competition provisions of the Change of Control Agreement between the
Executive and the Company dated as of November 6, 2007 (such agreement and any
similar successor agreement, referred to herein as the "Change of Control
Agreement") and that those provisions apply to any termination of employment
whether or not payments are due hereunder or under the Change of Control
Agreement.

2

--------------------------------------------------------------------------------




        7.    Termination.    Unless earlier terminated in accordance with the
following provisions of this Paragraph 7, the Company shall continue to employ
the Executive and the Executive shall remain employed by the Company during the
entire Term as set forth in Paragraph 1.2. Paragraph 8 hereof sets forth certain
obligations of the Company in the event that the Executive's employment
hereunder is terminated. Certain capitalized terms used in this Paragraph 7 and
Paragraph 8 hereof are defined in Paragraph 7.3 below.

        7.1.    Death or Disability.    Except to the extent otherwise expressly
stated herein, including without limitation, as provided in Paragraph 8.1 with
respect to certain post-Date of Termination payment obligations of the Company,
this Agreement shall terminate immediately on the Date of Termination in the
event of the Executive's death or in the event of Executive's disability. For
purposes of this Agreement, "Disability" shall mean the absence of the Executive
from the Executive's duties with the Company on a full-time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness or injury which is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive's legal representative. In the event of disability,
until the Date of Termination the base salary payable to the Executive under
Paragraph 3 hereof shall be reduced dollar-for-dollar by the amount of
disability benefits, if any, paid to the Executive in accordance with any
disability policy or program of the Company.

        7.2.    Notification of Discharge by the Company or Resignation.    In
accordance with the procedures hereinafter set forth, the Company may discharge
the Executive from her employment hereunder with or without Cause and the
Executive may resign from her employment hereunder for Good Reason or otherwise.
Any discharge of the Executive by the Company or resignation by the Executive
for Good Reason shall be communicated by a Notice of Termination to the
Executive (in the case of discharge) or to the Company (in the case of the
Executive's resignation) given in accordance with Paragraph 10 of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which:

(i)indicates the specific termination provision in this Agreement relied upon,

(ii)sets forth in reasonable detail the facts and circumstances providing a
basis for termination of the Executive's employment under the provision so
indicated and

(iii)if the Date of Termination is to be other than the date of receipt of such
notice, specifies the termination date (which date shall in all events be within
fifteen (15) days after the giving of such notice).

No purported termination of the Executive's employment for Cause shall be
effective without a Notice of Termination to the Executive. The failure by the
Executive to set forth in any Notice of Termination to the Company any facts or
circumstances which contributes to a showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstances in enforcing the Executive's rights hereunder.

        7.3.    Definitions.    For purposes of this Paragraph 7 and Paragraph 8
hereof, the following capitalized terms shall have the meanings set forth below:

        7.3.1.    "Accrued Obligations"    shall mean, as of the Date of
Termination, the sum of (A) the Executive's base salary under Paragraph 3
through the Date of Termination to the extent not theretofore paid, (B) the
amount of any bonus, incentive compensation, deferred compensation and other
cash compensation accrued by the Executive as of the Date of Termination to the
extent not theretofore paid and (C) any vacation pay, expense reimbursements and
other cash entitlements accrued by the Executive as of the Date of Termination
to the extent not theretofore paid.

3

--------------------------------------------------------------------------------




        7.3.2.    "Cause"    shall mean (A) the willful and continued failure of
the Executive to perform substantially the Executive's duties with the Company
or one of its affiliates (other than any such failure resulting from
disability), after a written demand for substantial performance is delivered to
the Executive by the Board of Directors which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive's duties, or (B) the willful engaging by the Executive in illegal
conduct or gross misconduct which is injurious to the Company. For purposes of
this provision, no act or failure to act on the part of the Executive shall be
considered "willful" unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive's action or
omission was in the best interests of the Company. Any act or failure to act
based upon authority given pursuant to a resolution duly adopted by the Board or
based on the advice of a senior officer of the Company or counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (A) or (B) above of this Paragraph 7.3.2,
and specifying the particulars thereof in detail.

        7.3.3.    "Date of Termination"    shall mean (A) in the event of a
discharge of the Executive by the Company for Cause or a resignation by the
Executive for Good Reason, the date the Executive (in the case of such
discharge) or the Company (in the case of such resignation) receives a Notice of
Termination, or any later permitted date specified in such Notice of
Termination, as the case may be, (B) in the event of a discharge of the
Executive without Cause or a resignation by the Executive without Good Reason,
the date the Executive (in the case of discharge) or the Company (in the case of
resignation) receives notice of such termination of employment, (C) in the event
of the Executive's death, the date of the Executive's death, and (D) in the
event of termination of the Executive's employment by reason of disability
pursuant to Paragraph 7.1, the date the Executive receives written notice of
such termination.

        7.3.4.    "Good Reason"    shall mean, subject to the notice and cure
requirements below, a voluntary termination by the Executive within one year
following the initial existence of one or more of the following conditions,
without the consent of the Executive:

(a)Material diminution of base compensation;

(b)Material diminution of the Executive's authority, duties or responsibilities;

(c)Material change in the geographic location in which the Executive provides
services; and

(d)Any other action or inaction by the Company that constitutes a material
breach of the terms of this Agreement.


The Executive must provide notice to the Company of the existence of the good
reason condition not later than 90 days of its initial existence. The Company
shall have a period of 60 days to cure the condition giving rise to such notice.
In the event the Company cures or corrects the specific Good Reason condition
within the time period specified above, Good Reason termination shall not be
deemed to exist with respect to the specific condition set forth in the Notice
of Termination.

        7.3.5.    "Monthly Bonus Amount"    shall mean the quotient of (A) the
"bonus percentage" (as hereinafter defined) times the Executive's annual base
salary as in effect under Paragraph 3 on the Date of Termination, divided by
(B) twelve (12). The term "bonus percentage" shall mean the percentage of the
Executive's base salary that the Executive received as a bonus with respect to
the

4

--------------------------------------------------------------------------------




fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs, but in no event less than 25%.

        8.    Obligations of the Company Upon Termination.    

        8.1.    Discharge for Cause, Resignation Without Good Reason, Death or
Disability.    During the Term of this Agreement, in the event of a discharge of
the Executive for Cause or resignation by the Executive without Good Reason, or
in the event this Agreement terminates pursuant to Paragraph 7.1 by reason of
the death or disability of the Executive:

(a)the Company shall pay all Accrued Obligations to the Executive, or to her
beneficiaries, heirs or estate in the event of the Executive's death, in a lump
sum in cash within thirty (30) days after the Date of Termination; and

(b)the Executive, or her beneficiaries, heirs or estate in the event of the
Executive's death, shall be entitled to receive all benefits accrued by her as
of the Date of Termination under all qualified and nonqualified retirement,
pension, profit sharing and similar plans of the Company in such manner and at
such time as are provided under the terms of such plans and arrangements; and

(c)except as otherwise provided in Paragraph 15 hereof, all other obligations of
the Company under this Agreement shall cease forthwith.


        8.2.    Discharge Without Cause or Resignation for Good
Reason.    During the Term of this Agreement, if the Executive is discharged
other than for (x) Cause (i.e., without Cause) or (y) disability, or if the
Executive resigns with Good Reason:

(a)the Company shall pay to the Executive in a lump sum in cash within thirty
(30) days after the Date of Termination the aggregate of the following amounts:

i.all Accrued Obligations; and

ii.an amount equal to her monthly base salary at the highest rate in effect in
the most recent year multiplied by 24; and

iii.an amount equal to the Monthly Bonus Amount multiplied by 24.

(b)If Executive elects to continue health coverage under the Company's health
plan in accordance with the continuation requirements of COBRA, the Company will
pay for the cost of such coverage until the earlier of (i) the date Executive
begins full-time employment or full-time self-employment; or (ii) the end of the
eighteenth month after the Date of Termination, and

(c)the Executive shall be entitled to receive all benefits accrued by her as of
the Date of Termination under all qualified and nonqualified retirement,
pension, profit sharing and similar plans of the Company in such manner and at
such time as are provided under the terms of such plans; and

(d)all stock options and other stock interests or stock-based rights awarded to
the Executive by the Company on or before the Date of Termination shall become
fully vested and nonforfeitable as of the Date of Termination and shall remain
in effect and exercisable in accordance with the terms and conditions of their
grant; and

(e)except as otherwise provided in Paragraph 15 hereof, all other obligations of
the Company under this Agreement shall cease forthwith.

5

--------------------------------------------------------------------------------





        8.3.    Payment Obligations Absolute.    The Company's obligation to
make the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or any other party. Each
and every payment made hereunder by the Company shall be final, and the Company
shall not seek to recover all or any part of such payment from the Executive or
from whomsoever may be entitled thereto, for any reasons whatsoever.

        8.4.    Section 409A.    Notwithstanding anything to the contrary in
this Agreement, if the Executive is a "specified employee" within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
the final regulations and any guidance promulgated thereunder ("Section 409A")
at the time of Executive's separation from service, and the severance payments
and separation benefits payable to Executive, if any, pursuant to this Agreement
is considered "nonqualified deferred compensation" as defined pursuant to
Section 409A, such payments and benefits shall be made to Executive with the
first payroll that is six months and one day following the Executive's Date of
Termination.

        8.5.    Contractual Rights to Benefits.    This Agreement establishes
and vests in the Executive a contractual right to the benefits to which she is
entitled hereunder. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and the obtaining of any such other employment
shall in no event effect any reduction of the Company's obligations to make the
payments and arrangements required to be made under this Agreement.

        9.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Executive and the
successors and assigns of the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) to all or a
majority of its assets, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform this Agreement if no such succession had taken place.
Regardless whether such agreement is executed, this Agreement shall be binding
upon any successor of the Company in accordance with the operation of law and
such successor shall be deemed the "Company" for purposes of this Agreement.

        10.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed within the continental United States
by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:

to the Board or the Company, to:

Axcelis Technologies, Inc.
108 Cherry Hill Drive
Beverly, Massachusetts 01915

to the Executive, to:

Mary G. Puma
c/o Axcelis Technologies, Inc.
108 Cherry Hill Drive
Beverly, Massachusetts 01915

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

6

--------------------------------------------------------------------------------



        11.    No Assignment.    Except as expressly provided in Paragraph 9,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

        12.    Execution in Counterparts.    This Agreement will be executed by
the parties hereto in two or more counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

        13.    Jurisdiction and Governing Law.    Jurisdiction over disputes
with regard to this Agreement shall be exclusively in the courts of the
Commonwealth of Massachusetts, and this Agreement shall be construed and
interpreted in accordance with and governed by the local laws of the
Commonwealth of Massachusetts, other than the conflict of laws provisions of
such laws.

        14.    Severability.    If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be invalid or unenforceable
for any reason, such judgment shall not affect, impair or invalidate the
remainder of this Agreement.

        15.    Prior Understandings.    This Agreement amends and restates in
its entirety the Original Agreement as of the Effective Date and embodies the
entire understanding of the parties hereto, and supersedes all other oral or
written agreements or understandings between them regarding the subject matter
hereof including the Original Agreement, but excluding the Change of Control
Agreement and the Indemnification Agreement between the Executive and the
Company dated May 3, 2000. In the event of a termination of Executive's
employment following a Change of Control (as defined in such Change of Control
Agreement), the Executive shall be entitled to receive the greater of the
amounts and benefits under this Agreement or the Change of Control Agreement but
the Executive shall not receive the aggregate of the amounts and benefits under
both such agreements. If she is entitled to receive amounts and benefits under
both the Change of Control Agreement and this Agreement, the amount and benefits
payable, if any, under the Change of Control Agreement shall be deemed to have
been paid first and, if the amounts and benefits due under this Agreement are
greater than those actually paid under the Change of Control Agreement, such
excess shall be paid under this Agreement. Nothing in this Agreement is intended
as and shall not be read as a modification of the Indemnification Agreement and
the Indemnification Agreement shall be and remain in full force and effect in
accordance with its terms. No change, alteration or modification hereof may be
made except in a writing, signed by each of the parties hereto. The headings in
this Agreement are for convenience of reference only and shall not be construed
as part of this Agreement or to limit or otherwise affect the meaning hereof.

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

    AXCELIS TECHNOLOGIES, INC.
 
 
By:
 
/s/  LYNNETTE C. FALLON      

--------------------------------------------------------------------------------

    Name:   Lynnette C. Fallon     Title:   Executive Vice President HR/Legal
and General Counsel
 
 
MARY G. PUMA
 
 
By:
 
/s/  MARY G. PUMA      

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
